UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6699



WALLACE MITCHELL-EL; CHARLES LINK,

                                          Plaintiffs - Appellants,

          and


CARROLL MONTGOMERY; MICHAEL PAGE; EARNEST
JOYNER; CLARK BROOKS; CHARLES WILKINS; WILLIAM
D. GARNER; CLARENCE PAIGE-EL; GARFIELD RAT-
CLIFF; REGINALD GAITHER; KEVIN BUTLER; KEVIN
KING; MIKAIL AL MALIK; JAVIER CARD,

                                                       Plaintiffs,

          versus


YVONNE ELSWICK, Treatment Programs Supervisor,
Red Onion State Prison; DAVID YERGER, M.D.,
Red Onion State Prison; GEORGE E. DEEDS,
Warden, Red Onion State Prison; J. RASNAKE,
Correctional Officer, Red Onion State Prison;
EDWARD C. MORRIS, Deputy Director, Virginia
Department of Corrections; RONALD ANGELONE,
Director, Virginia Department of Corrections;
MARGARET A. MOORE, District of Columbia De-
partment of Corrections; EDMUND P. WALSH,
Administrator, DC Department of Corrections,
Case Management Services; JOHN H. THOMAS,
Executive Deputy Director, DC Department of
Corrections; CALVIN R. EDWARDS, Interim Direc-
tor, DC Department of Corrections; JAMES F.
MURPHY, Warden, Maximum Security Facility at
Lorton, Virginia; LACY GILCHRIST, Case Mana-
ger, Maximum Security Facility at Lorton, Vir-
ginia; IRMA BRADY, Case Manager Chief, Maximum
Security Facility at Lorton, Virginia; CASE
MANAGER COBB, Maximum Security Facility at
Lorton, Virginia; JOHN L. CLARK, Federal Cor-
rections Trustee, Federal Bureau of Prisons,
Washington, DC; VICTOR LOY, Warden, Central
Facility at Lorton, Virginia; JOSEPHINE DUMAS,
Case Manager, Central Facility at Lorton,
Virginia-All of the above individuals sued in
their personal and professional capacities;
VIRGINIA DEPARTMENT OF CORRECTIONS; DISTRICT
OF COLUMBIA DEPARTMENT OF CORRECTIONS; R.
ROWLETTE, Major; R. FLEMING, Captain; L.
FLEMING, Captain; RONALD FOWLER, Lieutenant;
D. A. TAYLOR, Lieutenant; DR. BINKER; J.
BOLLING; E. MULLINS; DOCTOR REZA; DOCTOR
PAIGE; ROBERT FULTON, Major; NURSE LAMB; W. E.
MULLINS, Nurse; NURSE WOLFE; NURSE BROWNING;
HELEN DUNCAN; A. YOUNG; DOCTOR HARRIS; DOCTOR
HARRISON; D. FLEMING; J. ROSE; RUTHERFORD; S.
SAWYER; CHAPLAIN GARRICK; T. CORNETT; L. C.
HILL; LYNN GARLOCK; V. MULLINS; S. K. YOUNG;
PATRICIA RICH; R. FARMER; T. DAVIS; D.
MCKNIGHT,

                                          Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-99-51-7)


Submitted:   December 14, 2000        Decided:   December 21, 2000


Before WIDENER, WILKINS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wallace Mitchell-El, Charles Link, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     Wallace Mitchell-El and Charles Link appeal the district

court’s order denying relief on their 42 U.S.C.A. § 1983 (West

Supp. 2000) complaint.   We have reviewed the record and the dis-

trict court’s order and find no reversible error.   Accordingly, we

affirm on the reasoning of the district court.   See Mitchell-El v.

Elswick, No. CA-99-51-7 (W.D. Va. Apr. 21, 2000).   We deny Link’s

motion for appointment of counsel and to authorize a transcript at

government expense.   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                3